           1:19-bk-70170 Doc#: 2 Filed: 01/22/19 Entered: 01/22/19 09:05:16 Page 1 of 7



                                       UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF ARKANSAS
                                              EL DORADO DIVISION

Debtor(s) Royce Brian Lisemby                                         Case No. ___________________

           Mida Lisemby


                        Arkansas Chapter 13 Plan
                            (Local Form 13-1)
 ____________________________________________________________________
 Original Plan              Amended Plan                For an amended plan, all applicable provisions must be repeated
                                                        from the previous plan(s). Provisions may not be incorporated by
                                                        reference from previously filed plan(s).
                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________
                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be filed to
                reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                  •   For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                  •   For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.
                      Original plan filed after the petition is filed: Within the later of 14 days after the 341(a) meeting of creditors is
                      concluded or 21 days after the filing of the plan.
                      Amended plan: Within 21 days after the filing of the amended plan.

              The court may confirm this plan without further notice if no objection to confirmation is timely filed.

              The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
              not the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are
              checked, the provision will be ineffective if set out later in the plan.
            1:19-bk-70170 Doc#: 2 Filed: 01/22/19 Entered: 01/22/19 09:05:16 Page 2 of 7
         Debtor(s) Royce Brian Lisemby & Mida Lisemby                              Case No. _______________



         A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                                 Included         Not included
         result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                 Included         Not included


 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

    Original plan: The debtor(s) will pay $1205.00 per month to the trustee. The plan length is 60 months.

         The following provision will apply if completed:

             Plan payments will change to $1601.00 per month beginning on September 2019.

         The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
         period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
         specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
         plan.

  2.2    Payments shall be made from future income in the following manner:

         Name of debtor Royce Brian Lisemby

                 Direct pay of entire plan payment or ______ (portion of payment) per month.

                 Employer withholding of $1205.00 per month.

                        Name of debtor for withholding Royce Brian Lisemby

                       Payment frequency:        monthly,   semi-monthly,    bi-weekly,     weekly,     other
                       If other, please specify: ___________________
                         Employer name:               Aeerojet Rocketdyne, Inc.
                         Address:                     PO Box 13222
                                                      Sacramento, CA 95813-3222
                         Phone:                       _________________________

  2.3 Income tax refunds.
    Check one.
           Debtor(s) will retain income tax refunds received during the plan term and has allocated the refunds in the budget.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
       return and will turn over to the trustee all income tax refunds received during the plan term.
           Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
       tax return filed during the plan term within 14 days of filing.
        ____________________________________________________________________________________________________
  2.4 Additional payments.
    Check one.
           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
           To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
       the source, estimated amount, and date of each anticipated payment.
       _____________________________________________________________________________________________________

 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
         Check one.
           None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
Arkansas Plan Form - 12/17                                                                                                        Page 2
            1:19-bk-70170 Doc#: 2 Filed: 01/22/19 Entered: 01/22/19 09:05:16 Page 3 of 7
         Debtor(s) Royce Brian Lisemby & Mida Lisemby                                  Case No. _______________


         adequate protection payments will be limited to funds available.

          Creditor and last 4 digits of                                      Monthly
                                            Collateral                                                         To be paid
          account number                                                     payment amount
          Ford    Motor   Credit 2014 Ford F150                              $127.00                              Preconfirmation
          Comp (9347)                                                                                             Postconfirmation
          Colonial Auto Finance 2011 Nissan Altima                           $95.00                               Preconfirmation
          (6402)                                                                                                  Postconfirmation
          American       Honda 2017 Honda 4-wheeler                          $49.00                               Preconfirmation
          Finance (9816)                                                                                          Postconfirmation

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
        Check one.
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.



  3.3   Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
           Claims listed in this subsection consist of debts that were:
           (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
           acquired for the personal use of the debtor(s) (“910 car claims”), or
           (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
           (‘PMSI within one year”).
        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

          Creditor and last 4                                               Debt/
                                                           Purchase                          Value of                           Monthly
          digits of account        Collateral                               estimated                          Interest rate
                                                           date                              collateral                         payment
          number                                                            claim
          Colonial   Auto          2011    Nissan          5/11/2018        $9,483.00        $6,475.00         6%               $184.49
          Finance (6402)           Altima
          American                 2017 Honda 4-           9/2017           $4,956.00        $5,000.00         6%               $82.60
          Honda Finance            wheeler
          (9816)

  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.
        Check one.
           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

        The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.
            The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.
        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
        as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
        allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.
        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.



Arkansas Plan Form - 12/17                                                                                                              Page 3
            1:19-bk-70170 Doc#: 2 Filed: 01/22/19 Entered: 01/22/19 09:05:16 Page 4 of 7
         Debtor(s) Royce Brian Lisemby & Mida Lisemby                                   Case No. _______________


          Creditor and last 4                                       Debt/                                                          Estimated
                                                      Purchase                        Value      of    Interest      Monthly
          digits of account Collateral                              estimated                                                      unsecured
                                                      date                            collateral       rate          payment
          number                                                    claim                                                          amount
          Ford        Motor      2014        Ford     1/2015        $21,783.00        12,775.00        6%            $246.98       $9,008.00
          Credit      Comp       F150
          (9347)
  3.5   Surrender of collateral.
            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
            The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
        U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a)
        be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any allowed
        unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise ordered by the
        court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the proceeds will be remitted
        to the trustee.

           Creditor and last 4 digits of account number                  Collateral to be surrendered
          Ditech Financial LLC (9385)                                    Mobile home located at 3070 Marks Cemetery Road, New
                                                                         Edinburg, AR
  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
      the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
            Amount paid to attorney prior to filing: $0.00
            Amount to be paid by the trustee:            $4000.00
            Total fee requested:                         $4000.00
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.
            The initial fee and percentage rate requested in the application are $1500.00 and 25%, respectively.

  4.4   Priority claims other than attorney’s fees and those treated in § 4.5.
        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.
          Creditor                                  Nature of claim (if taxes, specify type and years)              Estimated claim amount




  4.5   Domestic support obligations.
        Check one.
          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.




Arkansas Plan Form - 12/17                                                                                                               Page 4
           1:19-bk-70170 Doc#: 2 Filed: 01/22/19 Entered: 01/22/19 09:05:16 Page 5 of 7
         Debtor(s) Royce Brian Lisemby & Mida Lisemby                               Case No. _______________


 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        _____________________________________________________________________________________________________
        Check one, if applicable.
           A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or
           Other. Please specify: 100%.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
        Check one.
          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

        Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.
        Check one.
            None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
            Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.
                                  Description of                                            Number of                       Monthly
                                                          Payment to Payment                                Arrearage
           Creditor               contract or                                               remaining                       arrearage
                                                          be paid by        amount                          amount
                                  property                                                  payments                        payment
           Progressive            Reclining      Sofa,        Debtor(s)     $395.00         8               NA              NA
           Leasing                Loveseat, Chair             Trustee
            Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that upon
        confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No further
        payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the deficiency and
        will be treated as a nonpriority unsecured creditor.
          Creditor and last 4 digits of account number                     Description of contract or property




  6.2   Sale of assets.
        Check one.
           None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

  6.3   Claims not to be paid by the trustee.
        Check one.
           None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.
           The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include home
        mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt) from
        property that is not property of the estate.
                                                                                    Description of property/nature of
          Creditor                                Payment to be paid by
                                                                                    obligation
          Progressive Leasing                        Debtor(s)                      Rent to own for reclining sofa, loveseat,
                                                     Other _______________
                                                                                  chair
          Home Point Financial                      Debtor(s)                     Mortgage; Current
                                                    Other _______________
Arkansas Plan Form - 12/17                                                                                                         Page 5
           1:19-bk-70170 Doc#: 2 Filed: 01/22/19 Entered: 01/22/19 09:05:16 Page 6 of 7
        Debtor(s) Royce Brian Lisemby & Mida Lisemby                                Case No. _______________


  6.4   Postpetition claims.
        Check one.
            None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
            Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
        elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
        the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
        of such claim may be subject to discharge.

 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
        Check the applicable box.
           plan confirmation.
           entry of discharge.
           other: _________________________________________________________



 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.



 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.
                  /s/ Samantha L. Lambert                                     Date 1/22/19
                  Signature of Attorney for Debtor(s)

                  /s/ Royce Brian Lisemby                                     Date 1/22/19

                  /s/ Mida Lisemby                                            Date 1/22/19
                  Signature(s) of Debtor(s)
                  (required if not represented by an attorney;
                  otherwise optional)




Arkansas Plan Form - 12/17                                                                                                         Page 6
          1:19-bk-70170 Doc#: 2 Filed: 01/22/19 Entered: 01/22/19 09:05:16 Page 7 of 7
       Debtor(s) Royce Brian Lisemby & Mida Lisemby                       Case No. _______________


                                               CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the attached Chapter 13 plan has been served by
    CM/ECF to the Chapter 13 Standing Trustee assigned to this case; Charles W. Tucker, Assistant United States Trustee;
    and served by U.S. Mail, postage prepaid to the following on January 22, 2019


     Department of Finance and Administration                   Internal Revenue Service
     Legal Division                                             Special Procedure
     PO Box 1272                                                PO Box 7346
     Little Rock, AR 72203                                      Philadelphia, PA 19101
     U.S. Attorney (Eastern District)                           U.S. Attorney (Western District)
     PO Box 1229                                                414 Parker Avenue
     Little Rock, AR 72203                                      Fort Smith, AR 72901
     Arkansas Department of Workforce Services
     Legal Division
     PO Box 2981
     Little Rock, AR 72203

    And to all creditors whose names and addresses are set forth on attached matrix(ces).

    The undersigned further certifies that a true and correct copy of the attached Chapter 13 Plan that requests a valuation
    determination pursuant to Section 3.4 was served by U.S. Mail, postage prepaid, to the following unless otherwise
    noted:


    Ford Motor Credit
    Jim Hackett, CEO
    One American Road
    Dearborn, MI 48126
    (Regular Mail)

    Ford Motor Credit
    Jim Hackett, CEO
    PO Box 542000
    Omaha, NE 68154-8000
    (Regular Mail)
                                                               RESPECTFULLY SUBMITTED
                                                               DICKERSON LAW FIRM, P.A.
                                                               PO BOX 6400
                                                               HOT SPRINGS, AR 71902
                                                               TELEPHONE: (501) 321-0808
                                                               FAX: (501) 321-2954

                                                               BY: /s/ Samantha L. Lambert
                                                               Samantha L. Lambert, Bar #2018-104




Arkansas Plan Form - 12/17                                                                                           Page 7
